DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 14 April 2021 has been entered.  Claims 2-3, 5-6 and 12-13 are currently pending in the application.  The rejections of record from the office action dated 19 January 2021 not repeated herein have been withdrawn.

Double Patenting

Claims 2-3, 5-6 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-8 and 12-20 of copending Application No. 16/091,300 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 5 does not recite odor absorption layer (C), however, instant claim 2 recites this limitation, therefore, it would have been obvious to incorporate layer (C).  Additionally, while instant claim 2 has the additional limitation of layer (C) being between layers (B and (D), given that it would have been obvious to have the barrier layer on the outside .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (US 2012/0064272 A1) in view of Ishizaki et al. (US 2002/0012808 A1).
Regarding claims 5 and 6, Nakao discloses a multilayered body comprising an isolation layer (A) comprising an thermoplastic resin (i.e. sealing layer (A)), an oxygen absorption layer (B) comprising a thermoplastic resin (i.e. oxygen absorption layer (B)), an odor absorption layer (C) comprising a thermoplastic resin (i.e. odor absorption layer (C)) and an oxygen barrier layer (D) (i.e. oxygen barrier layer (D)) (abstract, [0017]-[0018], [0039], [0049], [0055], [0108]), wherein the body may be used to form a package for food ([0113]-[0114]), wherein layer (A) is on the inside and layer (D) is on the outside 
Nakao does not disclose that the oxygen absorbing layer (B) comprises iron powder.
Ishizaki discloses incorporating iron powder into a resin layer to provide an oxygen absorption layer in an oxygen absorbing laminate ([0002], [0073]).
Nakao and Ishizaki are analogous art because they both teach about oxygen absorbing laminates.  It would have been obvious to one of ordinary skill in the art to incorporate the iron powder of Ishizaki into the oxygen absorbing layer (B) of the multilayered body/package of Nakao in order to improve the oxygen absorption properties of this layer and because it is known in the art to use this material for this purpose.
While Nakano discloses using the body to make a food package (i.e. container), Nakao does not specifically recite packing and storing food in the packaging container.  However, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to do so in order to provide a packaged and stored food product that has the advantage of being protected from spoilage and odors.
While Nakano does not specifically recite that the food is any of a chocolate confection and edible meat containing a lipid in an amount of 1% by mass or more and 50% by mass or less, it is the examiner’s position that it would have been obvious to store any food product, including any of a chocolate confection and edible meat containing a lipid in an amount of 1% by mass or more and 50% by mass or less in 
	Regarding claim 6, while Nakano does not specifically recite that the food has a water activity of 0.3 or more and 1.0 or less, it is the examiner’s position that it would have been obvious to store any food product, including food products having a water activity of 0.3 or more and 1.0 or less in order to provide a packaged and stored food product that has the advantage of being protected from spoilage and odors.
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (US 2012/0064272 A1) and Ishizaki et al. (US 2002/0012808 A1), as applied to claim 5 above, in view of Markovich et al. (US 2008/00269388 A1).
Regarding claims 2-3 and 12-13, modified Nakao discloses all of the claim limitations as set forth above.  Modified Nakao does not disclose that the odor absorption layer (C) comprises an inorganic base or that the inorganic base is an inorganic base having calcium.
Markovich discloses incorporating an inorganic base, such as calcium carbonate into a resin composition in order to provide odor absorption properties ([0018]).
Nakao and Markovich are analogous art because they both teach about odor absorption resin compositions.  It would have been obvious to one of ordinary skill in the art to incorporate the calcium carbonate of Markovich into the odor absorbing layer (C) of the multilayered body/package of Nakao in order to improve the odor absorption properties of this layer and because it is known in the art to use this material for this purpose.
.

Response to Arguments

Applicant's arguments filed 14 April 2021 have been fully considered but they are not persuasive.
Applicant argues that there is insufficient motivation to combine Nakao with Ishizaki because they perform oxygen absorption in different ways and there would be no reasonable expectation of success.
Applicant’s argument is unpersuasive because although the oxygen absorption is performed in different ways, applicant provides no evidence that the references could not be combined or that there would be no expectation of success.
It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether there would be no expectation of success in combining Nakao with Ishizaki must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is 
 Applicant argues that the cited documents do not disclose that the flavor of the food can be maintained by using iron powder.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the flavor of the food can be maintained by using iron powder) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the instant invention exhibits the unexpected results of maintaining the flavor of the food and points to Table 1, Examples 1-3 for support.
Applicant’s argument is unpersuasive because the data presented in Examples 1-3 is not commensurate in scope with the instant claims.  Instant claim 5 broadly recites sealing layer comprising thermoplastic resin, oxygen absorption layer comprising a thermoplastic resin and iron powder and an oxygen barrier layer wherein the thermoplastic resin of at least one of the sealing or oxygen barrier layer comprises ionomer.  Examples 1-3 comprise four layers.  Example 1 comprising as the oxygen absorbing layer 67.5 parts PE, 30 parts iron powder and 2.5 parts calcium oxide, as the odor absorption layer 94.2 parts polyethylene and 5.9 parts calcium oxide, a sealing layer comprising a copolymer of ethylene and methacrylic acid and an oxygen barrier layer comprising silica deposited PET.  Example 2 comprising an oxygen absorption layer comprising 67.5 parts copolymer of ethylene and methacrylic acid, 30 parts iron 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C YAGER/           Primary Examiner, Art Unit 1782